IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00176-CV

VIVIAN SAVAGE,
                                                            Appellant
v.

MARVIN WEBSTER AND MARY WEBSTER,
                                                            Appellees



                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 40985


                          MEMORANDUM OPINION

      Vivian Savage appealed the trial court’s order granting Marvin and Mary

Webster’s motion for summary judgment. By letter dated July 27, 2022, the Clerk of this

Court notified Savage that no appellant’s brief had been filed. In the same letter, the

Clerk warned Savage that the Court may dismiss the appeal for want of prosecution

unless, within 21 days of the date of the letter, Savage or any party desiring to continue

the appeal filed with this Court a response showing grounds for continuing the appeal.

More than 21 days have passed, and no response has been filed.
       Accordingly, this appeal is dismissed for want of prosecution. See TEX. R. APP. P.

38.3(a)(1); 42.3.


                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed August 31, 2022
[CV06]




Savage v. Webster                                                                  Page 2